*355RESOLUCIÓN
El 16 de junio de 1995, mediante una opinión per cu-riam, suspendimos indefinidamente al entonces Ledo. José C. Gutiérrez Prats del ejercicio de la profesión de abogado por haber incumplimiento a los requerimientos del Procu-rador General. El 8 de abril de 1997 solicitó la readmisión. Alegó que su conducta se debió a que estaba sufriendo una recaída de su enfermedad (alcoholismo), unida a la enfer-medad, hospitalización y muerte de su señor padre.
El 2 de mayo le ordenamos al Procurador General que investigara e informara sobre la queja que se encontraba pendiente contra el señor Gutiérrez Prats. El Procurador General rindió su informe, en el cual nos indica que en efecto todos los problemas del señor Gutiérrez Prats ema-nan de su recaída de la enfermedad (alcoholismo) y que él está en proceso de rehabilitación. Entiende que la readmi-sión a la abogacía es importante para este proceso. Añadió que ha reembolsado a los quejosos y éstos no están intere-sados en proseguir con las quejas. Recomienda readmitir al señor Gutiérrez Prats al ejercicio de la profesión de abogado.
Visto el Informe del Procurador General y habiendo es-tado ya el señor Gutiérrez Prats suspendido aproximada-mente dos (2) años, se ordena su reinstalación al ejercicio de la profesión de abogado.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo